In an action to enjoin the defendants from the use and habitation of certain premises, the third-party defendant fourth-party plaintiff, Shmuel Klein, appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Miller, J.), dated October 4, 1994, as, upon treating the motions to dismiss of the third-party plaintiff and the fourth-party defendant as motions for summary judgment, (1) granted the branches of the motion of the third-party plaintiff which were to dismiss his second, sixth, and ninth affirmative defenses to the third-party complaint and the first, third, and fourth counterclaims against the third-party plaintiff and (2) granted *447the motions of the fourth-party defendants to dismiss the fourth-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant’s second, sixth, and ninth affirmative defenses to the third-party action; his first, third, and fourth counterclaims; and the fourth-party action were properly dismissed. The appellant’s allegations—which sound in negligence, misrepresentation, fraud, detrimental reliance, contribution and indemnity—were conclusory, unsubstantiated, or raise no triable issues of fact (see, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404; Zuekerman v City of New York, 49 NY2d 557; Wagner v Triefler, 215 AD2d 648; Jaffer v Miles, 209 AD2d 672; Grinblat v Taubenblat, 107 AD2d 735). Mangano, P. J., Miller, Ritter and Hart, JJ., concur.